DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-8 are pending in this application.  

US National Stage of PCT
Acknowledgment is made that this application is the US national phase of international application PCT/JP2017/003425 filed 17 January 2017 which designated the U.S. and claims the benefit of JP  2016-018432, filed 2 February 2016. 

Information Disclosure Statement
Acknowledgment is made that the information disclosure statement has been received and considered by the examiner.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.  

Drawings
There are no objections or rejections to the drawings.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a tunnel barrier layer and two ferromagnetic layers that are adjacently on and below the tunnel barrier layer”.  It is unclear what is meant by adjacently on and below the tunnel barrier layer. One reasonable interpretation is that the two ferromagnetic layers are each adjacent to the tunnel barrier layer and one is on and above the tunnel barrier layer, while the other is on and below the tunnel barrier layer. Another reasonable interpretation is that the two ferromagnetic layers are adjacent to each other and on the same side of the tunnel  One of ordinary skill in the relevant art would not know what structures/steps are covered by the limitation. For these reasons, the claim is indefinite.
Claims 2-6 depend from rejected claim 1, include all limitations of claim 1 and therefore are rejected for the same reason. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Insofar as definite Claims 1 and  3-6 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Sukegawa et al. (US Patent Application Publication No 2017/0140784) hereinafter referred to as Sukegawa. 
Per Claims 1 and 5
a tunnel barrier layer (13) and two ferromagnetic layers ((12) and (14)) that are adjacently on and below the tunnel barrier layer (see figure 6), 
wherein the tunnel barrier layer is made of a cubic nonmagnetic material having a spinel structure [0022], and wherein both of the ferromagnetic layers are made of Co2FeAl Heusler alloy [0022].
Per Claim 3 Sukegawa discloses the device of claim 1 including where lattice the nonmagnetic material is made of oxide of Mg1-X AlX (0 < x ≤ 1) alloy. [0026]
Per Claim 4 Sukegawa discloses the device of claim 1 including where lattice the nonmagnetic material is made of MgAl2O4 [0026]
Claim 5 Sukegawa discloses the device of claim 1 and recites the performance properties of the device (i.e. exhibiting tunnel magnetoresistance of 250% or more and 34000% or less at a room temperature).  This functional limitation does not distinguish the claimed device over the prior art, since it appears that this limitation can be performed by the prior art structure of Sukegawa.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) See MPEP 2114.
Per Claim 6 Sukegawa discloses the device of claim 1 including a spintronics device, which uses the magnetic tunnel junction according to claim 1. [0002]

Claim 7 is(a)(1) as being anticipated by Obata et al. (US Patent Application Publication No 6,387,549) hereinafter referred to as Obata. 
Per Claim 7 Obata discloses a spin injection element device, comprising a laminated film of a cubic nonmagnetic material having a spinel structure (1) (see column 5 lines 23-26) and a ferromagnetic body (2) (see column 4 lines 26-32)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claim 2 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Sukegawa as applied to claims 1 and  3-6 above, and further in view of Sukegawa-461 et al. (US Patent Application Publication No 2013/0221461) hereinafter referred to as Sukegawa-461.
Per Claim 2 Sukegawa teaches the device of claim 1 including where there is a lattice mismatch between the nonmagnetic material and the Co2FeAl.
Sukegawa does not teach where the lattice mismatch between the nonmagnetic material and the Co2FeAl is 3% or less, is preferably 1% or less, and is more preferably 0.5% or less.
However, Sukegawa-461 teaches an analogous device including where the lattice mismatch between the nonmagnetic material and the Co2FeAl is 3% or less, is preferably 1% or less, and is more preferably 0.5% or less [0058] and [0079]
All of the component parts are known in Sukegawa and Sukegawa-461.  The only difference is the combination of the old elements into a single device, by using the materials of Sukegawa-461 in the device of Sukegawa.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the materials of Sukegawa-461 in the device of Sukegawa, since a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. KSR International Co. v. Teleflex Inc., 550 U.S.--, 82 USPQ2d 1385 (2007).

Allowable Subject Matter
Claim 8 is allowed. 

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786.  The examiner can normally be reached on Monday-Thursday 7am-5pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jami Valentine Miller/Primary Examiner, Art Unit 2894